Exhibit 10.1

AGREEMENT and GENERAL RELEASE

This AGREEMENT and GENERAL RELEASE (“Agreement”) is entered into by and between

BELDEN & BLAKE CORPORATION (“Belden”)
And
Richard R. Hoffman (“Employee”)

WHEREAS, Employee’s employment with Belden will be or has been terminated; and

WHEREAS, Belden has offered certain benefits to Employee in return for
Employee’s executing this Agreement; and

WHEREAS, Employee and Belden wish to resolve all issues arising from Employee’s
employment and termination of employment.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound thereby, the parties agree as follows:

1. Employee acknowledges that Employee’s employment with Belden terminated
effective February 11, 2005 (the “Termination Date”) and Employee resigned as an
officer of Belden effective January 26, 2005.

2. Employee acknowledges that Employee will receive the benefits specified in
Exhibit A in return for his execution (an non revocation) of this Agreement.

3. Employee acknowledges that by signing this Agreement and accepting the
benefits of it, that Employee is giving up forever the right to seek any relief
from Belden or the Belden & Blake Corporation 1999 Change in Control Protection
Plan for Key Employees (the “Plan”) or any person associated with Belden or the
Plan for any event occurring prior to the execution of this Agreement by all
parties, including Employee’s decision to accept the benefits specified in
Exhibit A and consequences of that decision. Pursuant to that understanding and
as consideration for the payments under this Agreement, which Employee hereby
acknowledges that Employee would not otherwise be entitled to receive, Employee
irrevocably and unconditionally releases Belden, its present and former
officers, directors, agents, employees, contractors, successors and assigns and
the Plan and all fiduciaries of the Plan, and all other employee benefit or
compensation plans or programs of Belden, except Employee’s vested benefits
under Belden’s 401(k) Plan, (separately and collectively “Releasees”), jointly
and individually, from any and all claims, known or unknown, which Employee,
Employee’s heirs, successors, or assigns have or may have against Releasees, and
any and all liability which the Releasees may have to Employee. This Release
relates to claims arising prior to and during Employee’s employment by Belden,
whether those claims are past or present, whether they arise from common law,
contract or statute, whether they arise from labor laws, discrimination laws, or
any other law, rule or regulation. Employee specifically acknowledges that this
Release is applicable to any claim under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, the Civil Rights
Act of 1964 and the American’s With Disabilities Act, the Family and Medical
Leave Act of 1993 and any similar state law. Employee acknowledges that Employee
is releasing all claims Employee may have under the Plan. This Release is for
any type of claim Employee may have, including but not limited to reinstatement,
wages, back pay, front pay, severance pay, compensatory damages, punitive
damages, damages for pain and suffering, or attorneys’ fees. Employee agrees
that Employee will not hereafter be entitled to any benefit from any claim or
proceeding filed by Employee or on Employee’s behalf with any agency or court.
Employee further agrees that Employee will not seek employment with Belden after
termination, and if Employee does seek employment, Belden may deny such
employment and Employee will have no claim whatsoever because of said denial.
The aforementioned restriction on future employment shall not apply in the event
that Employee secures employment with a company, which is later acquired by
Belden.

4. Employee acknowledges and agrees that in the performance of Employee’s duties
as an employee of Belden, Employee was brought into frequent contact with, had
access to, and became informed of confidential and proprietary information of
Belden and/or information which is a trade secret of Belden (collectively,
“Confidential Information”), as more fully described in the following
paragraphs. Employee acknowledges and agrees that the Confidential Information
of Belden gained by Employee during Employee’s association with Belden was
developed by and/or for Belden through substantial expenditure of time, effort
and money and constitutes valuable and unique property of Belden.

Employee will keep in strict confidence, and will not, directly or indirectly,
at any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Confidential Information of Belden without limitation as
to when or how Employee may have acquired such Confidential Information.
Employee specifically acknowledges that Confidential Information includes any
and all information, whether reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably useable
form), or maintained in the mind or memory of the Employee and whether compiled
or created by Belden, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by Belden to maintain the secrecy of Confidential
Information, that such Confidential Information is and will remain the sole
property of Belden, and that any retention or use by Employee of Confidential
Information after the termination of Employee’s employment with and services for
Belden shall constitute a misappropriation of Belden’s Confidential Information.
Any violation of the foregoing obligations will constitute a breach of
Employee’s obligations that will permit Belden to terminate any further
commitments under this Agreement as liquidated damages, but all of Employee’s
obligations and releases shall remain in effect. Belden’s termination of further
payments shall not preclude Belden from seeking additional damages from Employee
as a result of Employee’s violation. Belden agrees that before it terminates any
of its commitments under this Agreement pursuant to the foregoing provision, or
otherwise institutes any legal action against Employee with respect to an
alleged breach by Employee of his obligations under this Agreement, Belden will
first provide Employee with thirty (30) days advance notice of such alleged
breach, providing all details relating thereto, and will give Employee an
opportunity to cure and/or respond to such alleged breach.

Employee further agrees that Employee shall return, within ten (10) days of the
Termination Date, in good condition, all property of Belden then in Employee’s
possession or control, including, without limitation, (i) property, documents
and/or all other materials (including copies, reproductions, summaries and/or
analyses) which constitute, refer or relate to Confidential Information of
Belden, (ii) keys to Belden property, (iii) files and (iv) blueprints or other
drawings.

Employee further acknowledges and agrees that Employee’s obligation of
confidentiality shall survive until and unless such Confidential Information of
Belden shall have become, through no fault of Employee, generally known to the
public or Employee is required by law (after providing Belden with notice and
opportunity to contest such requirement) to make disclosure. Employee’s
obligations under this paragraph are in addition to, and not in limitation or
preemption of, all other obligations of confidentiality which Employee may have
to Belden under general legal or equitable principles or statutes.

5. Employee agrees that Employee will not for a period of twelve (12) months
following the Termination Date on Employee’s behalf or on behalf of any person
or entity, attempt in any fashion to hire or otherwise obtain the services of
any current employee of Belden. The aforementioned restriction on hiring shall
not apply to any current employees of Belden whose employment with Belden
terminates without any solicitation by Employee. Notwithstanding anything to the
contrary contained in this Agreement, Employee may, at Employee’s discretion,
disclose the requirements of this paragraph 5 to prospective employers.

6. The parties mutually agree that neither shall disparage, malign or otherwise
say or do anything which could adversely affect the reputation or standing of
the other party.

7. Belden acknowledges that this Agreement does not waive any claim which
Employee may have to any vested benefits under Belden’s 401(k) Plan.

8. The parties agree that the execution of this Agreement is in compromise and
final settlement between the parties of all disputed matters, whether asserted
or not, constitutes full satisfaction of all claims made or which could be made,
and does not in any way admit liability or wrongdoing by any entity or
individual.

9. The parties intend this Agreement to be legally binding upon and inure to the
benefit of each of them and their respective successors and assigns.

10. This Agreement is the complete agreement between the parties, and there are
no written or oral understandings, promises or agreements directly or indirectly
related to this Agreement that are not incorporated herein in full.

11. Employee states that Employee has carefully read this Agreement, that
Employee has been advised prior to execution of this Agreement to seek the
advice of an attorney and that this Agreement also advises Employee to seek the
advice of an attorney, that Employee knows and understands the contents of this
Agreement, that Employee has been given adequate time to consider whether to
execute the Agreement, that Employee executes this Agreement knowingly and
voluntarily as Employee’s own free act and deed, and that this Agreement was
freely entered into without fraud, duress or coercion.

12. In compliance with the Older Workers Benefit Protection Act, Employee
further acknowledges that Employee was given at least twenty-one (21) days in
which to consider whether to execute this Agreement before being required to
make a decision. Employee further acknowledges that Employee may revoke the
Agreement for a period of seven (7) days from the date that Employee executes
this Agreement, such revocation to be delivered in writing to Belden, and that
this Agreement shall be effective only upon expiration of this revocation
period, provided Employee does not revoke his acceptance hereof prior to the end
of such period.

13. This Agreement shall be and remain in effect despite any alleged breach of
this Agreement or the discovery or existence of any new or additional fact, or
any fact different from that which Belden or Employee now know or believe to be
true. Notwithstanding the foregoing, nothing in this Agreement shall be
construed as or constitute a release of any party’s rights to enforce the terms
of this Agreement.

14. This Agreement shall be governed by and interpreted under the laws of the
State of Ohio, and the parties to this Agreement agree that jurisdiction for any
action filed to enforce this Agreement or any provision hereof, or any action
which involves interpretation of this Agreement or any provision hereof, shall
be proper only in state court located in Stark County, Ohio, or in federal court
located in Franklin County, Ohio.

15. Failure to insist upon strict compliance with any of the terms, covenants,
or conditions of this Agreement shall not be deemed a waiver of any such term,
covenant, or condition, nor shall any failure at any one time or more times be
deemed a waiver or relinquishment at any other time or times of any right under
the terms, covenants, or conditions hereof.

16. This Agreement shall be construed and interpreted so as to be enforceable to
the fullest extent permitted by law. If any provision of this Agreement shall be
determined to be unlawful, improper, or unenforceable for any reason in any
jurisdiction, such unenforceability shall not affect its validity or
enforceability in any other jurisdiction, nor shall it effect the validity or
enforceability of any other provision hereof.

17. No modification or amendment of this Agreement shall be effective unless the
same be in a writing duly executed by all the parties hereto.

IN WITNESS WHEREOF, and intending to be legally bound, each of the parties
hereto has caused this Agreement to be executed as of the dates indicated.

     
Date: February 18, 2005
  BELDEN & BLAKE CORPORATION
 
 

 
   
 
  By: /s/ Patricia A. Harcourt
 
   
 
  Vice President, Administration
 
   
Date: February 18, 2005
  /s/ Richard R. Hoffman
 
   
 
  Richard R. Hoffman
 
   

1

Exhibit A

Richard R. Hoffman

I. Consideration

1. Fifteen (15) months of severance pay in the total amount of $266,884.48, less
required tax withholdings, to be paid within five (5) calendar days following
the expiration of the revocation period set forth in Paragraph 12 of the
Agreement. As additional consideration, Belden hereby relinquishes any claim
that Employee was terminated for cause pursuant to Section 2.4 of the Plan.

2. Employee shall receive in addition to the payments specified in Paragraph 1,
payment for any accrued and unused vacation days. Employee shall receive this
lump sum payment on the next regular pay day after the Termination Date, without
regard to whether Employee executes this Agreement.

3. Belden will pay Employee’s COBRA premiums under Belden’s group health plan if
Employee timely elects COBRA continuation coverage thereunder for the entire
period of time Employee is eligible for COBRA continuation coverage.

2